Exhibit 10.14

 

LOGO [g78820g0804083417017.jpg]

December 31, 2014

Ms. Renuka Uppaluri

2308 Wynonna Ct.

Louisville, CO 80027

Re: Offer of Employment

Dear Renuka:

I am very pleased to extend to you this offer to become a full time employee of
Alere, Inc, (the Company) as our Senior Vice President, Global R&D, based in our
San Diego facility, and reporting to Namal Nawana, President and Chief Executive
Officer. Your start date will be no later than February 15, 2015. This offer
contains the following terms:

 

  •   A biweekly salary of $15,384.61, or $400,000.00 annualized. You will be
eligible for a salary review in April 2016, and every year thereafter.

 

  •   You will be paid a $100,000 sign on bonus, payable on March 15, 2015.

 

  •   You will be eligible to participate in our 2015 Corporate Incentive Plan,
with a target bonus percentage of 45% of base, with upside potential up to 65%,
and a minimum guaranteed 35% payout. Target levels in subsequent years will be
at the same level as other direct reports to our CEO.

 

  •   You will also Participate in the company’s Annual Long Term Incentive
(LTI) program, and be targeted to earn a minimum of $250,000 in annual LTI
value,

 

  •   We will also promptly recommend to the Board of Directors of the Company
that you be granted an option to purchase 40,000 shares of Alere common stock,
as well as, 20,000 Restricted Stock Units (RSUs). Subject to the Board’s
approval, the date of the grant will be the later of i) the first Stock Option
Grant Date following the first day of your employment or ii) the first Stock
Option Grant Date following the Board’s approval, and the strike price will be
set at that day’s closing price of our common stock. Stock Option Grant Dates
occur the last calendar day of every other month beginning the last calendar day
of February each year. This option will vest over four years in equal annual
installments (and, to the extent permitted by United States tax law, this option
will be an Incentive Stock Option). The RSUs vest over 3 years, one-third each
year. In the unlikely event your position is eliminated or duties are
significantly diminished due to an internal, non-cause related reason, and you
leave the company, both these hire-on grants’ remaining vesting will be
accelerated.

 

  •   We will also recommend to the Board of Directors that you be covered under
the Alere Change of Control Severance agreement. In addition, in the very
unlikely scenario whereby your position is eliminated or significantly
diminished due to internal restructuring or an internal non-cause reason, and
you leave the company, the company will pay you a severance amount equal to 12
month’s base salary.



--------------------------------------------------------------------------------

LOGO [g78820g0804083417017.jpg]

 

  •   As this role is based in San Diego, you agree to relocate within 6 months
(anticipated to be Summer 2015.) The company, in turn, will facilitate and cover
all pay moving, storage and interim housing and transportation costs. In
addition, in consideration for the difference in cost of living, the Company
will pay you $70,000 on July 1, 2015, $60,000 on July 1, 2016 and $50,000 on
July 1, 2017, assuming continued employment with the Company.

 

  •   Earned 20 vacation days and 5 sick days per year.

 

  •   In addition to the above, you will receive the standard benefits package
available to all Company employees. These benefits are subject to periodic
review and revision by the Company in its discretion. We will provide you
separately with a package outlining the standard employee benefits.

This offer is contingent on your executing the Company’s Nondisclosure,
Noncompetition and Developments Agreement, attached hereto, and on being able to
provide proof of employability under United States immigration laws by
satisfactorily submitting the documents required on the 1-9 form enclosed in
your new hire packet.

Prior to your first day please submit documentation to establish your identity
and employment eligibility. You will not be permitted to start your employment
until your employment eligibility is verified. This offer also is contingent on
the successful completion of a background check as well as a completed check of
references provided.

You will be employed by the Company on an at-will basis. This means that your
employment is for no specific period of time, and either you or the Company may
terminate your employment at any time, with or without notice and with or
without cause. If terminated without cause, applicable severance guidelines
would apply, or the above, whichever is more favorable to you. This letter is
not meant to be a contract of employment for any specific duration. Although
your job duties, title, compensation and benefits, as well as Company personnel
policies and procedures, may change from time to time, you agree (A) that the
Company’s Nondisclosure, Noncompetition and Developments Agreement will continue
to apply to you, and (B) the “at-will” nature of your employment may only be
changed in a document signed by you and the President of the Company.

Renuka, I am very much looking forward to working with you, and having you help
us make Alere a great company. Please indicate your acceptance of this offer by
signing and dating one copy of this letter and returning the signed letter to me
at your earliest convenience and no later than January 5, 2015.

Sincerely,

Namal Nawana

President and Chief Financial Officer, Alere

I hereby accept and agree to the above offer employment subject to the
conditions set out above.

 

/s/ Renuka Uppaluri     January 2, 2015

Renuka Uppaluri

   